Title: To Thomas Jefferson from Samuel Huntington, 25 February 1781
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia February 25. 1781

I have been honored with your Excellency’s Despatches of the 8th and 17th Instant.
The Success of the Militia against the Cherokees it is to be hoped may be attended with happy Consequences. Your Letter of the 17.  which was received last evening shall be laid before Congress at their next Meeting. Their Determination respecting Colonel Campbell’s Proposition to build a Fort shall be forwarded as soon as may be.
Enclosed your Excellency will receive a Resolve of the 24th Instant, ordering the Convention Troops to be removed to the Northward, and, if Circumstances continue such as to render it necessary, to send the Prisoners taken at the Cowpens, to the Northward.
I should think it best they proceed the same Route, or at least the most safe and convenient Route through the inland Part of the Country to the Northward, as the Place is not yet fixed for their Cantonement, but will be sent forward to the Officers who shall escort the Prisoners on their Way.
It will be necessary that your Excellency immediately communicate the Movements and Route of the Prisoners to Congress and the Governor of Maryland.
I have the Honor to be with very great Respect Sir your most obedt and most humble Servant,

Sam Huntington President

